Citation Nr: 0433836	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1984 to 
February 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The issues are also addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  In an unappealed May 1997 decision, the RO denied service 
connection for a bilateral knee disorder and a back disorder.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's May 1997 decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The May 1997 decision denying service connection for a 
bilateral knee disorder and a back disorder is final.  
38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.  Since the May 1997 decision, new and material evidence 
has been submitted, and the veteran's claims of entitlement 
to service connection for a bilateral knee disorder and a 
back disorder are reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 2001 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2003 statement of the case and 
supplemental statements of the case issued in September 2003 
and May 2004, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a January 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2001 RO decision was made prior to the issuance of 
the VCAA letter in January 2003.  However, the Board notes 
that Pelegrini provides that an appellant may have content-
complying VCAA notice with proper subsequent VA process on 
remand.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in January 
2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in January 2003 was not 
given prior to the November 2001 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the September 2003 and May 2004 
supplemental statements of the case provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal Analysis

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a bilateral 
knee disorder and a back disorder on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's service connection claims were originally 
denied in an August 1987 rating decision.  At that time, the 
RO denied the veteran's claims by stating that the veteran 
was not shown to currently have bilateral knee or back 
disorders.  Most recently, in a May 1997 decision, the RO 
denied the veteran's claims by stating that he had not 
submitted evidence to show that he had bilateral knee or back 
disorders that were incurred in or aggravated by active 
service, or that such disorders existed continuously from the 
date of his discharge to the present.  The May 1997 rating 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2003).  

In August 2001, the veteran filed to reopen his service 
connection claims.  In a November 2001 rating decision, the 
claims were denied.  He disagreed with that decision and 
initiated a timely appeal.  In May 2003, a Decision Review 
Officer determined that new and material evidence had been 
presented to reopen the veteran's claims.  However, as there 
is a prior final determination for the veteran's claims, the 
May 1997 rating decision, the Board is now required to decide 
whether new and material evidence has been presented before 
reopening and adjudicating the merits of the claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claims prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the May 1997 rating 
decision, private treatment records and a VA examination 
report were received as evidence.  A May 1990 bone scan of 
the veteran's back and knees was reportedly "abnormal."  It 
was noted that the veteran had focal activity in the L5 
vertebra that could be due to arthritis, degenerative 
disease, or trauma.  In addition, it was noted that he likely 
had arthritis or degenerative disease in his knees.  A CT 
scan showed spondylolysis at L4-5.  In June 2001, the veteran 
was again diagnosed with spondylolysis at L5.  In June 2003, 
it was noted that while the veteran had a history of pain in 
the knees and lower back, there was no residual of traumatic 
pathology.  In addition, the veteran's symptoms were 
determined to be subjective without any objective evidence of 
any orthopedic pathology.  Presuming the truthfulness of the 
evidence that has been presented, it bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran currently has a bilateral knee 
disorder and a back disorder that are etiologically related 
to active service.  Moreover, it is the Board's opinion that 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 
F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence, and his claims are reopened.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder; the appeal is granted to this extent only.  

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a back 
disorder; the appeal is granted to this extent only.  




REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for a bilateral knee disorder and a back disorder.

The veteran's service medical records show that the veteran 
was seen repeatedly for complaints of chronic bilateral knee 
pain as well as back pain with lumbar spasms.  In October 
1985, he was diagnosed with bilateral lumbar spine soft 
tissue injury/spasms.  In July 1986, he was seen for 
complaints of a four-month history of bilateral knee pain and 
stated that his medication was doing no good.  In July and 
August 1986, the veteran was again seen for bilateral knee 
pain and an assessment of patellofemoral arthralgia was 
noted.  On orthopedic consultation in November 1986, the 
diagnostic impression was patellofemoral pain and a Physical 
Evaluation Board was recommended.  At separation in February 
1987, the veteran did not indicate specific knee or back 
disorders on his Report of Medical Examination.  

Following separation, an April CT scan showed spondylolysis 
at L4-5.  In May 1990, an abnormal bone scan indicated focal 
activity in the L5 vertebra that could be due to arthritis, 
degenerative disease, or trauma.  In addition, it was noted 
that the veteran likely had arthritis or degenerative disease 
in his knees.  In June 2001, the veteran was again diagnosed 
with spondylolysis at L5.  

In a June 2003 VA examination report, the VA examiner 
indicated that he found no residual of traumatic pathology 
and that the veteran's symptoms were subjective without any 
objective evidence of any orthopedic pathology.  The examiner 
stated that he had reviewed the claims folder and that it was 
his opinion that the veteran's physical complaints 
surrounding his knees and back were not likely the same as 
those reported in service or due to the condition reported in 
service.  He noted that X-rays of the lumbosacral spine and 
both knees were normal and that there was no evidence of 
residuals of any traumatic pathology; sunrise views of both 
knees revealed normal patellofemoral alignment without any 
deformity.  

The Board finds that conclusions of the June 2003 VA examiner 
appear to be contrary to other medical evidence of record, 
some of which is summarized above, particular regarding the 
current existence of any orthopedic pathology of the back and 
knees including likely arthritis/degenerative disease of the 
knees diagnosed in June 1990 and spondylolysis at L4-5 
diagnosed in June 2001 and earlier.  And, the Board notes 
that on VA examination in June 2003, some limitation of 
flexion of the lumbar spine as well as some slight limitation 
of motion of the knees was documented on examination.  See 
38 C.F.R. § 4.71a, Plate II and Plate V (2004).  As such, the 
Board has determined that an additional examination is 
necessary prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any bilateral knee and back 
disorders the veteran may have that are 
related to his military service.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
specifically requested to carefully 
review the veteran's service medical 
records, the June 1990 radiological 
reports from Greater Laurel Beltsville 
Hospital; the June 2001 diagnosis offered 
by K.L., M.D.; and the June 2003 VA 
examination report, and offer comments 
and an opinion on the following:

Does the veteran currently have a 
back disorder and/or a bilateral knee 
disorder that is causally or 
etiologically related to 
symptomatology shown during active 
service?

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then conduct a de novo 
review of the record, including the 
recently submitted medical evidence and 
any other evidence added to the record 
since issuance of the May 2004 
supplemental statement of the case, and 
readjudicate the veteran's claims of 
entitlement to service connection for a 
bilateral knee disorder and a back 
disorder.  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



